Exhibit 10.1

 

PREFERRED STOCK PURCHASE AGREEMENT

 

BETWEEN

 

CORGENIX MEDICAL CORPORATION

 

AND

 

BARRON PARTNERS LP

 

DATED

 

DECEMBER 28, 2005

 

--------------------------------------------------------------------------------


 

PREFERRED STOCK PURCHASE AGREEMENT

 

THIS PREFERRED STOCK PURCHASE AGREEMENT (the “Agreement”) is made and entered
into as of the 28th day of December, 2005 between Corgenix Medical Corporation,
a corporation organized and existing under the laws of the State of Nevada (the
“Company”) and Barron Partners LP, a Delaware limited partnership (“Investor”).

 

PRELIMINARY STATEMENT:

 

WHEREAS, the Investor wishes to purchase from the Company, upon the terms and
subject to the conditions of this Agreement, Two Million (2,000,000) shares of
preferred stock of the Company, with such preferred stock being as described in
the Certificate of Designations, Rights and Preferences (the “Certificate of
Designations”) in substantially the form attached hereto as Exhibit A (the
“Preferred Stock”) for the Purchase Price set forth in Section 1.3.13 hereof. 
Subject to the limitations set forth herein and in the Certificate of
Designations, the Preferred Stock shall be initially convertible into shares of
common stock of the Company at any time at a conversion price of Thirty Five
Cents ($0.35) per share (the “Conversion Value”).  In addition, the Company will
issue to the Investor three Common Stock Purchase Warrants (the “Warrants”) to
purchase up to an additional 15,000,000 shares of common stock of the Company at
exercise prices as stated in the Warrants; and

 

WHEREAS, the parties intend to memorialize the purchase and sale of such
Preferred Stock and the Warrants.

 

NOW, THEREFORE, in consideration of the mutual covenants and premises contained
herein, and for other good and valuable consideration, the receipt and adequacy
of which are hereby conclusively acknowledged, the parties hereto, intending to
be legally bound, agree as follows:

 

ARTICLE I
INCORPORATION BY REFERENCE, SUPERSEDER AND DEFINITIONS

 

1.1.          Incorporation by Reference.  The foregoing recitals and the
Exhibits and Schedules attached hereto and referred to herein, are hereby
acknowledged to be true and accurate, and are incorporated herein by this
reference.

 

1.2.          Superseder.  This Agreement, to the extent that it is inconsistent
with any other instrument or understanding among the parties governing the
affairs of the Company, shall supersede such instrument or understanding to the
fullest extent permitted by law.  A copy of this Agreement shall be filed at the
Company’s principal office.

 

1.3.          Certain Definitions.  For purposes of this Agreement, the
following capitalized terms shall have the following meanings (all capitalized
terms used in this Agreement that are not defined in this Article 1 shall have
the meanings set forth elsewhere in this Agreement):

 

1.3.1        “1933 Act” means the Securities Act of 1933, as amended.

 

--------------------------------------------------------------------------------


 

1.3.2        “1934 Act” means the Securities Exchange Act of 1934, as amended.

 

1.3.3        “Affiliate” means a Person or Persons directly or indirectly,
through one or more intermediaries, controlling, controlled by or under common
control with the Person(s) in question.  The term “control,” as used in the
immediately preceding sentence, means, with respect to a Person that is a
corporation, the right to the exercise, directly or indirectly, more than 50
percent of the voting rights attributable to the shares of such controlled
corporation and, with respect to a Person that is not a corporation, the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such controlled Person.

 

1.3.4        “Articles” means the Articles of Incorporation of the Company, as
the same may be amended from time to time.

 

1.3.5        “Closing” shall mean the Closing of the transactions contemplated
by this Agreement on the Closing Date.

 

1.3.6        “Closing Date” means the date on which the payment of the Purchase
Price (as defined herein) by the Investor to the Company is completed pursuant
to this Agreement to purchase the Preferred Stock and Warrants.

 

1.3.7        “Common Stock” means shares of common stock of the Company, par
value $0.001 per share.

 

1.3.8        “EBITDA” means net income of the Company, before interest, taxes,
depreciation, amortization and one time charges, including, but not limited to,
loss on the extinguishment of debt.

 

1.3.9        “Escrow Agreement” means that certain Escrow Agreement between the
Company, the Investor, and Epstein, Becker & Green, P.C. (150 N. Michigan
Avenue, Suite 3500, Chicago, Illinois 60601) as Escrow Agent attached hereto as
Exhibit D.

 

1.3.10      “Exempt Issuance” means the issuance of (a) shares of Common Stock
or options to employees, officers, or directors of the Company pursuant to any
stock or option plan duly adopted by a majority of the non-employee members of
the Board of Directors of the Company or a majority of the members of a
committee of non-employee directors established for such purpose, (b) securities
upon the exercise of or conversion of any securities issued hereunder,
(c) securities issued pursuant to acquisitions or strategic transactions,
provided any such issuance shall only be to a Person which is, itself or through
its subsidiaries, an operating company in a business synergistic with the
business of the Company and in which the Company receives benefits in addition
to the investment of funds, but shall not include a transaction in which the
Company is issuing securities primarily for the purpose of raising capital or to
an entity whose primary business is investing in securities; and (d) shares of
Common Stock upon the exercise or conversion of any convertible promissory notes
or exercise of warrants issued in the past to the RAM Investors or to be issued
to the RAM Investors with respect to the exercise of the additional investment
right referenced in the Securities Purchase Agreement to which the RAM Investors
are a party (the “RAM Investment”).

 

2

--------------------------------------------------------------------------------


 

1.3.11      “Material Adverse Effect” shall mean any adverse effect on the
business, operations, properties or financial condition of the Company that is
material and adverse to the Company and its subsidiaries and Affiliates, taken
as a whole and/or any condition, circumstance, or situation that would prohibit
or otherwise materially interfere with the ability of the Company to perform any
of its material obligations under this Agreement or the Registration Rights
Agreement or to perform its obligations under any other material agreement.

 

1.3.12      “Nevada Act” means the Nevada Business Corporation Act, as amended.

 

1.3.13      “Person” means an individual, partnership, firm, limited liability
company, trust, joint venture, association, corporation, or any other legal
entity.

 

1.3.14      “Purchase Price” means the Two Million Dollars ($2,000,000.00) paid
by the Investor to the Company for the Preferred Stock and the Warrants.

 

1.3.15      “RAM Investors” means Truk Opportunity Fund, LLC, Truk International
Fund, LP, and CAMOFI Master LDC and the successors, predecessors, or assigns
thereof.

 

1.3.16      “Registration Rights Agreement” shall mean the registration rights
agreement between the Investor and the Company attached hereto as Exhibit B.

 

1.3.17      “Registration Statement” shall mean the registration statement under
the 1933 Act to be filed with the Securities and Exchange Commission for the
registration of the Shares pursuant to the Registration Rights Agreement
attached hereto as Exhibit B.

 

1.3.18      “SEC” means the Securities and Exchange Commission.

 

1.3.19      “SEC Documents” shall mean the Company’s latest Form 10-KSB as of
the time in question, all Forms 10-QSB and 8-K filed thereafter, and the Proxy
Statement for its latest fiscal year as of the time in question until such time
as the Company no longer has an obligation to maintain the effectiveness of a
Registration Statement as set forth in the Registration Rights Agreement.

 

1.3.20      “Shares” shall mean, collectively, the shares of Common Stock of the
Company issued upon conversion of the Preferred Stock issued hereunder and those
shares of Common Stock issuable to the Investor upon exercise of the Warrants.

 

1.3.21      “Stock Option Holders” means holders of options to purchase shares
of Common Stock.

 

1.3.22      “Transaction Documents” shall mean this Agreement, all Schedules and
Exhibits attached hereto and all other documents and instruments to be executed
and delivered by the parties in order to consummate the transactions
contemplated hereby, including, but not limited to the documents listed in
Sections 3.2 and 3.3 hereof.

 

1.3.23      “Warrants” shall mean the Common Stock Purchase Warrants in the form
attached hereto Exhibit C.

 

3

--------------------------------------------------------------------------------


 

ARTICLE II
SALE AND PURCHASE OF XYZ PREFERRED STOCK AND WARRANTS
PURCHASE PRICE

 

2.1.          Sale of Preferred Stock and Issuance of Warrants.

 

(a)           Upon the terms and subject to the conditions set forth herein, and
in accordance with applicable law, the Company agrees to sell to the Investor,
and the Investor agrees to purchase from the Company, on the Closing Date
2,000,000 shares of Preferred Stock and the Warrants for the Purchase Price. 
The Purchase Price shall be paid by the Investor to the Escrow Agent on the
Closing Date by a wire transfer of immediately available funds.  The Company
shall cause the Preferred Stock and the Warrants to be delivered to the Escrow
Agent, issued in the name of the Investor, upon Escrow Agent’s receipt of the
Purchase Price.  The Company shall register the Shares pursuant to the terms and
conditions of a Registration Rights Agreement attached hereto as Exhibit B.

 

(b)           Each share of Preferred Stock shall be initially convertible by
the Investor into 2.8571428571 shares of Common Stock; provided, however, that
the Investor shall not be entitled to convert the Preferred Stock into shares of
Common Stock that would result in beneficial ownership by the Investor and its
Affiliates of more than 4.9% of the then outstanding number of shares of Common
Stock on such date.  For the purposes of the immediately preceding sentence,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended, and Regulation 13d-3 thereunder.

 

(c)           Upon execution and delivery of this Agreement and the Escrow
Agent’s receipt of the Purchase Price, the Company shall deliver to the Escrow
Agent, in the name of the Investor, Warrants to purchase an aggregate of
15,000,000 shares of Common Stock at exercise prices as stated in the Warrants,
all pursuant to the terms and conditions of the form of Warrants attached hereto
as Exhibit C; provided, however, that the Investor shall not be entitled to
exercise the Warrants and receive shares of Common Stock that would result in
beneficial ownership by the Investor and its Affiliates of more than 4.9% of the
then outstanding number of shares of Common Stock on such date.  For the
purposes of the immediately preceding sentence, beneficial ownership shall be
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended, and Regulation 13d-3 thereunder.

 

2.2.          Purchase Price.  The Purchase Price shall be delivered by the
Investor to the Escrow Agent by wire transfer of immediately available funds in
United States Dollars to be held and distributed pursuant to the terms of the
Escrow Agreement.

 

ARTICLE III
CLOSING DATE AND DELIVERIES AT CLOSING

 

3.1.          Closing Date.  The closing of the transactions contemplated by
this Agreement (the “Closing”), unless expressly determined herein, shall be
held at the offices of the Company, at 5:00 P.M. local time, on the Closing Date
or on such other date and at such other place as may be mutually agreed by the
parties, including closing by facsimile with originals to follow.

 

4

--------------------------------------------------------------------------------


 

3.2.          Deliveries by the Company.  In addition to and without limiting
any other provision of this Agreement, the Company agrees to deliver, or cause
to be delivered, to the Escrow Agent, the following:

 

(a)           An executed Agreement with all exhibits and schedules attached
hereto;

 

(b)           Executed Warrants in the name of the Investor in the forms
attached hereto as Exhibit C;

 

(c)           The executed Registration Rights Agreement;

 

(d)           Certifications in form and substance acceptable to the Company and
the Investor from any and all brokers or agents involved in the transactions
contemplated hereby as to the amount of commission or compensation payable to
such broker or agent as a result of the consummation of the transactions
contemplated hereby and from the Company or Investor, as appropriate, to the
effect that reasonable reserves for any other commissions or compensation that
may be claimed by any broker or agent have been set aside;

 

(e)           Evidence of approval of the Board of Directors of the Company of
the Transaction Documents and the transactions contemplated hereby;

 

(f)            Certificate of the President and the Secretary of the Company
that the Certificate of Designations has been adopted and filed;

 

(g)           Within five (5) business days after the Closing, a stock
certificate in the name of Investor, evidencing the Preferred Stock;

 

(h)           The executed Escrow Agreement; and

 

(i)            Insider Lock-Up Agreements, in the form attached hereto as
Exhibit E, executed by each of the officers and directors of the Company.

 

3.3.          Deliveries by Investor.  In addition to and without limiting any
other provision of this Agreement, the Investor agrees to deliver, or cause to
be delivered, to the Escrow Agent, the following:

 

(a)           The Purchase Price;

 

(b)           The executed Agreement with all Exhibits and Schedules attached
hereto;

 

(c)           The executed Registration Rights Agreement; and

 

(d)           Such other documents or certificates as shall be reasonably
requested by the Company or its counsel; and

 

(e)           The executed Escrow Agreement.

 

5

--------------------------------------------------------------------------------


 

In the event any document provided to the other party in Paragraphs 3.2 and 3.3
herein are provided by facsimile, the party shall forward an original document
to the other party within seven (7) business days.

 

3.4.          Further Assurances.  The Company and the Investor shall, upon
request, on or after the Closing Date, cooperate with each other (specifically,
the Company shall cooperate with the Investor, and the Investor shall cooperate
with the Company) by furnishing any additional information, executing and
delivering any additional documents and/or other instruments and doing any and
all such things as may be reasonably required by the parties or their counsel to
consummate or otherwise implement the transactions contemplated by this
Agreement.

 

3.5.          Waiver.  The Investor may waive any of the requirements of
Section 3.2 of this Agreement and any provision of the Escrow Agreement.  The
Company at its discretion may waive any of the provisions of Section 3.3 of this
Agreement.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF
CORGENIX MEDICAL CORPORATION

 

The Company represents and warrants to the Investor as of the date hereof (which
warranties and representations shall survive the Closing regardless of what
examinations, inspections, audits and other investigations the Investor has
heretofore made or may hereinafter make with respect to such warranties and
representations) as follows:

 

4.1.          Organization and Qualification.  The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada, and has the requisite corporate power and authority to own, lease and
operate its properties and to carry on its business as it is now being conducted
and is duly qualified to do business in any other jurisdiction in which the
nature of the businesses conducted by it or the ownership or leasing of its
properties requires it to be so qualified, except where the failure to be so
qualified will not, when taken together with all other such failures, have a
Material Adverse Effect on the business, operations, properties, assets,
financial condition or results of operation of the Company and its subsidiaries
taken as a whole.

 

4.2.          Articles of Incorporation and By-Laws.  The complete and correct
copies of the Company’s Articles and By-Laws, as amended or restated to date
which have been filed with the Securities and Exchange Commission are a complete
and correct copy of such document as in effect on the date hereof and as of the
Closing Date.

 

4.3.          Capitalization.

 

4.3.1        As of the date of this Agreement, the authorized capital stock of
the Company consists of 40,000,000 shares of Common Stock and 5,000,000 shares
of Preferred Stock, of which approximately 9,325,305 shares of Common Stock are
issued and outstanding.

 

6

--------------------------------------------------------------------------------


 

As of Closing, following the issuance by the Company of the Preferred Stock to
the Investor, the authorized capital stock of the Company will consist of
40,000,000 shares of Common Stock ($.001 par value) and 5,000,000 shares of
Preferred Stock, of which approximately 9,325,305  shares of Common Stock and
2,000,000 shares of Preferred Stock shall be issued and outstanding.  As of
Closing, the Stock Option Holders will hold options to purchase an aggregate of
1,112,300 shares of Common Stock.  All outstanding shares of capital stock have
been duly authorized and are validly issued, and are fully paid and
nonassessable and free of preemptive rights.  Schedule 4.3 hereby contains all
shares and derivatives currently outstanding.  The Company hereby represents
that any and all shares and current (known) potentially dilutive events have
been included in Schedule 4.3, including employment agreements, acquisition,
consulting agreements, debts, payments, financing or business relationships that
could, by their terms, be paid in equity or derivatives.

 

4.3.2        Except pursuant to this Agreement and as set forth in Schedule 4.3
hereto, or as disclosed in the Company’s SEC Documents, filed with the SEC, as
of the date hereof there are not now outstanding options, warrants, rights to
subscribe for, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into or exchangeable for, shares of any class
of capital stock of the Company, or agreements, understandings or arrangements
to which the Company is a party, or by which the Company is bound, to issue
additional shares of its capital stock or options, warrants, scrip or rights to
subscribe for, calls or commitment of any character whatsoever relating to, or
securities or rights convertible into or exchangeable for, any shares of any
class of its capital stock.

 

4.3.3        The Company has full right, power, and authority to sell, assign,
transfer, and deliver to the Investor, the Preferred Stock hereunder, free and
clear of all liens, charges, claims, options, pledges, restrictions, and
encumbrances whatsoever; and following approval or adoption of the Share
Increase Amendment, upon conversion of the Preferred Stock or exercise of the
Warrants the Investor will acquire good title to the Shares.

 

4.4.          Authority. The Company has all requisite corporate power and
authority to execute and deliver this Agreement, the Preferred Stock, and the
Warrants, and subject to Section 6.18 of this Agreement, the Company has all
requisite corporate power and authority to perform its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby. 
The execution and delivery of this Agreement by the Company and, except as
disclosed in Section 6.18 of this Agreement, the consummation of the
transactions contemplated hereby, have been duly authorized by all necessary
corporate action and no other corporate proceedings on the part of the Company
are necessary to authorize this Agreement or to consummate the transactions
contemplated hereby.  This Agreement has been duly executed and delivered by the
Company and constitutes the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms.

 

4.5.          No Conflict; Required Filings and Consents.  The execution and
delivery of this Agreement by the Company does not, and except as disclosed in
Section 6.18 of this Agreement, the performance by the Company of its
obligations hereunder will not: (i) conflict with or violate the Articles or
By-Laws of the Company; (ii) conflict with, breach or violate any federal,
state, foreign or local law, statute, ordinance, rule, regulation, order,
judgment or decree (collectively, “Laws”) in effect as of the date of this
Agreement and applicable to the Company;

 

7

--------------------------------------------------------------------------------


 

or (iii) result in any breach of, constitute a default (or an event that with
notice or lapse of time or both would become a default) under, give to any other
entity any right of termination, amendment, acceleration or cancellation of,
require payment under, or result in the creation of a lien or encumbrance on any
of the properties or assets of the Company pursuant to, any note, bond,
mortgage, indenture, contract, agreement, lease, license, permit, franchise or
other instrument or obligation to which the Company is a party or by the Company
or any of its properties or assets is bound. Excluding from the foregoing are
such violations, conflicts, breaches, defaults, terminations, accelerations or
creations of liens that would not, in the aggregate, have a Material Adverse
Effect.

 

4.6.          Report and Financial Statements.  The Company’s Annual Report on
Form 10-KSB, filed on September 22, 2005 with the SEC contains the audited
financial statements of the Company.  The Company has previously provided to the
Investor the audited financial statements of the Company previously filed with
the SEC Documents (collectively, the “Financial Statements”).  Each of the
balance sheets contained in or incorporated by reference into any such Financial
Statements (including the related notes and schedules thereto) fairly presented
the financial position of the Company, as of its date, and each of the
statements of income and changes in stockholders’ equity and cash flows or
equivalent statements in such Financial Statements (including any related notes
and schedules thereto) fairly presented changes in stockholders’ equity and
changes in cash flows, as the case may be, of the Company, for the periods to
which they relate, in each case in accordance with United States generally
accepted accounting principles (“U.S. GAAP”) consistently applied during the
periods involved, except in each case as may be noted therein, subject to normal
year-end audit adjustments in the case of unaudited statements.  The books and
records of the Company have been, and are being, maintained in all material
respects in accordance with U.S. GAAP and any other applicable legal and
accounting requirements and reflect only actual transaction.

 

4.7.          Compliance with Applicable Laws.  The Company is not in violation
of, or, to the knowledge of the Company, under investigation with respect to or
been given notice or been charged with the violation of any Law of a
governmental agency, except for violations which individually or in the
aggregate do not have a Material Adverse Effect.

 

4.8.          Brokers.  Except for Ascendiant Securities, LLC, no broker, finder
or investment banker is entitled to any brokerage, finder’s or other fee or
commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of the Company.

 

4.9.          SEC Documents.  The Company acknowledges that the Company is a
publicly held company and has made available to the Investor after demand true
and complete copies of any requested SEC Documents.  The Company has registered
its Common Stock pursuant to Section 12(g) of the 1934 Act, and the Common Stock
is quoted and traded on the OTC Bulletin Board of the National Association of
Securities Dealers, Inc.  The Company has received no notice, either oral or
written, with respect to the continued quotation or trading of the Common Stock
on the OTC Bulletin Board.  The Company has not provided to the Investor any
information that, according to applicable law, rule or regulation, should have
been disclosed publicly prior to the date hereof by the Company, but which has
not been so disclosed.  As of their respective dates, the SEC Documents complied
in all material respects with the

 

8

--------------------------------------------------------------------------------


 

requirements of the 1934 Act, and rules and regulations of the SEC promulgated
thereunder and the SEC Documents did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading.

 

4.10.        Litigation.  To the knowledge of the Company, no litigation, claim,
or other proceeding before any court or governmental agency is pending or to the
knowledge of the Company, threatened in writing against the Company, the
prosecution or outcome of which may have a Material Adverse Effect.

 

4.11.        Exemption from Registration.  Subject to the accuracy of the
Investor’s representations in Article V, except as required pursuant to the
Registration Rights Agreement, the sale of the Preferred Stock and Warrants by
the Company to the Investor will not require registration under the 1933 Act,
but may require registration under New York state securities law if applicable
to the Investor.  When validly converted in accordance with the terms of the
Preferred Stock, and upon exercise of the Warrants in accordance with their
terms, the Shares will be duly and validly issued, fully paid, and
non-assessable.  The Company is issuing the Preferred Stock and the Warrants in
accordance with and in reliance upon the exemption from securities registration
afforded, inter alia, by Rule 506 under Regulation D as promulgated by the SEC
under the 1933 Act, and/or Section 4(2) of the 1933 Act; provided, however, that
certain filings and registrations may be required under state securities “blue
sky” laws depending upon the residency of the Investor.

 

4.12.        No General Solicitation or Advertising in Regard to this
Transaction.  Neither the Company nor any of its Affiliates nor, to the
knowledge of the Company, any Person acting on its or their behalf (i) has
conducted or will conduct any general solicitation (as that term is used in Rule
502(c) of Regulation D as promulgated by the SEC under the 1933 Act) or general
advertising with respect to the sale of the Preferred Stock or Warrants, or
(ii) made any offers or sales of any security or solicited any offers to buy any
security under any circumstances that would require registration of the offer or
sale of the Preferred Stock or Warrants, under the 1933 Act, except as required
herein.

 

4.13.        No Material Adverse Effect. Since June 30, 2005, no event or
circumstance resulting in a Material Adverse Effect has occurred or exists with
respect to the Company.  No material supplier or customer has given notice, oral
or written, that it intends to cease or reduce the volume of its business with
the Company from historical levels.  Since June 30, 2005, no event or
circumstance has occurred or exists with respect to the Company or its
businesses, properties, operations or financial condition, that, under any
applicable law, rule or regulation, requires public disclosure or announcement
prior to the date hereof by the Company but which has not been so publicly
announced or disclosed in writing to the Investor.

 

4.14.        Internal Controls And Procedures.  The Company maintains books and
records and internal accounting controls which provide reasonable assurance that
(i) all transactions to which the Company or any subsidiary is a party or by
which its properties are bound are executed with management’s authorization;
(ii) the recorded accounting of the Company’s consolidated assets is compared
with existing assets at regular intervals; (iii) access to the Company’s
consolidated assets is permitted only in accordance with management’s

 

9

--------------------------------------------------------------------------------


 

authorization; and (iv) all transactions to which the Company or any subsidiary
is a party or by which its properties are bound are recorded as necessary to
permit preparation of the financial statements of the Company in accordance with
U.S. GAAP.

 

4.15.        Full Disclosure.  No representation or warranty made by the Company
in this Agreement and no certificate or document furnished or to be furnished to
the Investor pursuant to this Agreement contains or will contain any untrue
statement of a material fact, or omits or will omit to state a material fact
necessary to make the statements contained herein or therein not misleading.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE INVESTORS

 

The Investor represents and warrants to the Company that:

 

5.1.          Organization and Standing of the Investor.  The Investor is a
limited partnership duly formed, validly existing and in good standing under the
laws of the State of Delaware.  The state in which any offer to purchase shares
hereunder was made or accepted by such Investor is the state shown as such
Investor’s address in Section 11.5.  The Investor was not formed for the purpose
of investing solely in the Preferred Stock, the Warrants or the shares of Common
Stock which are the subject of this Agreement.

 

5.2.          Authorization and Power.  The Investor has the requisite power and
authority to enter into and perform this Agreement and to purchase the
securities being sold to it hereunder.  The execution, delivery and performance
of this Agreement by the Investor and the consummation by the Investor of the
transactions contemplated hereby have been duly authorized by all necessary
partnership action where appropriate.  This Agreement and the Registration
Rights Agreement have been duly executed and delivered by the Investor and at
the Closing shall constitute valid and binding obligations of the Investor
enforceable against the Investor in accordance with their terms.

 

5.3.          No Conflicts.  The execution, delivery and performance of this
Agreement and the consummation by the Investor of the transactions contemplated
hereby or relating hereto do not and will not (i) result in a violation of such
Investor’s charter documents or partnership agreement or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of any agreement, indenture or
instrument to which the Investor is a party, or result in a violation of any
law, rule, or regulation, or any order, judgment or decree of any court or
governmental agency applicable to the Investor or its properties.  The Investor
is not required to obtain any consent, authorization or order of, or make any
filing or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of such Investor’s obligations under this
Agreement or to purchase the securities from the Company in accordance with the
terms hereof.

 

5.4.          Financial Risks.  The Investor acknowledges that such Investor is
able to bear the financial risks associated with an investment in the securities
being purchased by the Investor

 

10

--------------------------------------------------------------------------------


 

from the Company and that it has been given full access to such records of the
Company and the subsidiaries and to the officers of the Company and the
subsidiaries as it has deemed necessary or appropriate to conduct its due
diligence investigation.  The Investor is capable of evaluating the risks and
merits of an investment in the securities being purchased by the Investor from
the Company by virtue of its experience as an investor and its knowledge,
experience, and sophistication in financial and business matters and the
Investor is capable of bearing the entire loss of its investment in the
securities being purchased by the Investor from the Company.

 

5.5.          Accredited Investor.  The Investor is (i) an “accredited investor”
as that term is defined in Rule 501 of Regulation D promulgated under the 1933
Act by reason of Rule 501(a)(3) and (8), (ii) experienced in making investments
of the kind described in this Agreement and the related documents, (iii) able,
by reason of the business and financial experience of its officers and partners
and professional advisors (who are not affiliated with or compensated in any way
by the Company or any of its affiliates or selling agents), to protect its own
interests in connection with the transactions described in this Agreement, and
the related documents, and (iv) able to afford the entire loss of its investment
in the securities being purchased by the Investor from the Company.

 

5.6.          Brokers.  No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Investor.

 

5.7.          Knowledge of Company.  The Investor and such Investor’s advisors,
if any, have been, upon request, furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the securities being purchased by the Investor from the
Company.  The Investor and such Investor’s advisors, if any, have been afforded
the opportunity to ask questions of the Company and have received complete and
satisfactory answers to any such inquiries.

 

5.8.          Risk Factors.  The Investor understands that such Investor’s
investment in the securities being purchased by the Investor from the Company
involves a high degree of risk.  The Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the securities being
purchased by the Investor from the Company.  The Investor warrants that such
Investor is able to bear the complete loss of such Investor’s investment in the
securities being purchased by the Investor from the Company.

 

5.9.          Full Disclosure.  No representation or warranty made by the
Investor in this Agreement and no certificate or document furnished or to be
furnished to the Company pursuant to this Agreement contains or will contain any
untrue statement of a material fact, or omits or will omit to state a material
fact necessary to make the statements contained herein or therein not
misleading.  Investor does not have any agreement or understanding with any
person relating to acquiring, holding, voting or disposing of any equity
securities of the Company.

 

11

--------------------------------------------------------------------------------


 

ARTICLE VI
COVENANTS OF THE COMPANY

 

6.1.          Registration Rights.  The Company shall cause the Registration
Rights Agreement to remain in full force and effect according to the provisions
of the Registration Rights Agreement and the Company shall comply in all
material respects with the terms thereof.

 

6.2.          Reservation of Common Stock.  As of the date hereof, the Company
has reserved and free of preemptive rights, shares of Preferred Stock for the
purpose of enabling the Company to issue the Preferred Stock.  If the Share
Increase Amendment were adopted or approved by the Company’s shareholders, then
Company shall, at all times thereafter that Preferred Stock or Warrants shall be
outstanding, reserve and keep available, free of preemptive rights, shares of
Common Stock for the purpose of enabling the Company to issue the shares of
Common Stock underlying the Preferred Stock and Warrants.

 

6.3.          Compliance with Laws.  The Company hereby agrees to comply in all
material respects with the Company’s reporting, filing and other obligations
under the Laws.

 

6.4.          Exchange Act Registration.  The Company (a) will continue its
obligation to report to the SEC under the 1934 Act and will comply in all
material respects with its reporting and filing obligations under the 1934 Act,
and will not take any action or file any document (whether or not permitted by
the 1934 Act or the rules thereunder) to terminate or suspend any such
registration or to terminate or suspend its reporting and filing obligations
under the 1934 until the Investor has disposed of all of its Shares.

 

6.5.          Corporate Existence; Conflicting Agreements.  The Company will
take all steps reasonably necessary to preserve and continue the corporate
existence of the Company.  The Company shall not enter into any agreement, the
terms of which agreement would restrict or impair the right or ability of the
Company to perform any of its obligations under this Agreement or any of the
other agreements attached as exhibits hereto.

 

6.6.          Preferred Stock.  For a period of three years from the Closing the
Company will not issue any preferred stock of the Company, with the exception of
Preferred Stock issued to the Investor.

 

6.7.          Debt Limitation.  The Company agrees for three years after Closing
not to enter into any new borrowings of more than twice as much as the sum of
the EBITDA from recurring operations over the past four quarters.

 

6.8.          Reset Equity Deals.  For a period of three years from the Closing
the Company will not enter into any transactions that have any reset features
that could result in additional shares being issued.  “Reset Features” as used
this Section 6.8 means any provision of any class of stock, convertible note,
warrant, option, right or other security or derivative of a security, or any
agreement related to any of the foregoing that requires (a) a decrease in the
exercise price or conversion price of such security or derivative of a security,
(b) the issuance of additional securities or derivative securities for no
additional consideration, or (c) a payment of cash, because, in the case of (a),
(b), or (c), of the issuance of new securities or derivatives of securities at
an effective per share price that is less than a price specified in the
security, derivative of a

 

12

--------------------------------------------------------------------------------


 

security or agreement related thereto or the adjustment to the exercise price or
conversion price of any previously issued security or derivative of a security,
but specifically excludes any Exempt Issuance or the application of
anti-dilution provisions associated with any such Exempt Issuance.

 

6.9.          Independent Directors.  The Company shall have caused the
appointment of the majority of the board of directors to be qualified
independent directors, as defined by the NASD, before the date falling ninety
(90) days after the Closing.  If at any time after such ninety (90) day period,
the board shall not be comprised in the majority of qualified independent
directors, the Company shall pay to the Investors, pro rata, as liquidated
damages and not as a penalty, an amount equal to one percent (1%) of the
Purchase Price for each month during which such independent directors do not
comprise the majority of independent directors, payable at the end of each such
calendar month in cash or Preferred Stock at the option of the Investor.  The
parties agree that the only damages payable for a violation of the terms of this
Agreement with respect to which liquidated damages are expressly provided shall
be such liquidated damages.  Nothing shall preclude the Investor from pursuing
or obtaining specific performance or other equitable relief with respect to this
Agreement.  The parties hereto agree that the liquidated damages provided for in
this Section 6.9 constitute a reasonable estimate of the damages that may be
incurred by the Investor by reason of the failure of the Company to appoint
independent directors in accordance with the provision hereof.

 

6.10.        Independent Directors Become Majority of Audit and Compensation
Committees.  The Company will cause the appointment of a majority of outside
directors to the audit and compensation committees of the board of directors
before the date falling ninety (90) days after the Closing.  If at any time
after such ninety (90) day period such independent directors do not comprise the
majority of the audit and compensation committees, the Company shall pay to the
Investors, pro rata, as liquidated damages and not as a penalty, an amount equal
to one percent (1%) of the Purchase Price for each month during which such
independent directors do not comprise the majority of the audit and compensation
committees, payable at the end of each such calendar month in cash or Preferred
Stock at the option of the Investor.  The parties agree that the only damages
payable for a violation of the terms of this Section 6.10 with respect to which
liquidated damages are expressly provided shall be such liquidated damages. 
Nothing shall preclude the Investor from pursuing other remedies or obtaining
specific performance or other equitable relief with respect to this Agreement.

 

6.11.        Use of Proceeds.  The Company will use the proceeds from the sale
of the Preferred Stock and the Warrants (excluding amounts paid by the Company
for legal and administrative fees in connection with the sale of such
securities) for working capital, acquisitions, and debt repayment.

 

6.12.        Right of First Refusal.  Each Investor shall have the right to
participate in any subsequent funding by the Company on a pro rata basis at one
hundred percent (100%) of the offering price; provided that any such right to
participate shall be effective if and only if the right of first refusal in
favor of the RAM Investors (or their successors or assigns) as the purchasers in
the RAM Investment and set forth in Section 6.18 of that certain Securities
Purchase Agreement pertaining to the RAM Investment has not been exercised.

 

13

--------------------------------------------------------------------------------


 

6.13.        Price Adjustment.  From the date hereof until the earlier of
(A) such time as the Investor no longer holds any of the Preferred Stock and
(B) twenty-four (24) months after the Closing, if the Company closes on the sale
of a note or notes, shares of Common Stock, or shares of any class of Preferred
Stock at a price per share of Common Stock, or with a conversion right to
acquire Common Stock at a price per share of Common Stock, that is less than
$0.35 (as adjusted to the capitalization per share as of the Closing Date,
following any stock splits, stock dividends, or the like) (collectively, the
“Subsequent Conversion Price”), then the Company shall make a post-Closing
adjustment in the Conversion Value as set forth in the Certificate of
Designations, which adjustment shall be the result of the application of a
weighted average anti-dilution formula so that the effective price per share
paid by the Investor is reduced.

 

6.14.        Price Adjustment Based on EBITDA.  If the Funds (as defined in the
Escrow Agreement) are released to the Company pursuant to the Escrow Agreement
prior to June 30, 2006, and if the Company’s EBITDA for the audited fiscal year
ended June 30, 2006, as calculated based upon the audited financial statements
filed with the Company’s Form 10-KSB filed with the Securities and Exchange
Commission, is less than $1,150,000, then the Company shall issue to the
Investor such number of additional shares of Preferred Stock equal to two
million (2,000,000) multiplied by the percentage by which EBITDA is less than
$1,150,000, expressed as a positive number; provided that in no event shall the
number of shares of Preferred Stock issued pursuant to this Section 6.14 exceed
14% of the number of shares of Preferred Stock originally issued to the Investor
on the Closing Date (2,000,000) and remaining outstanding to the Investor prior
to the application of this Section 6.14.  For example if EBITDA is $920,000 (20%
decline) the Company shall issue to the Investor an additional 14% (i.e.
280,000) of the number of shares of Preferred Stock originally issued to the
Investor on the Closing Date (2,000,000) and remaining outstanding to the
Investor; provided that the Investor continues to hold all 2,000,000 shares of
Preferred Stock originally issue on the Closing.  Such additional shares of
Preferred Stock shall be delivered to the Investor within five business days of
the audited numbers being reported to the SEC.

 

6.15.        [Intentionally Left Blank]

 

6.16.        Employment and Consulting Contracts.  For three years after the
Closing the Company must have a unanimous opinion from the Compensation
Committee of the Board of Directors that any awards other than salary are usual,
appropriate and reasonable for any officer, director, employee or consultant
holding a similar position in other fully reporting public companies with
independent majority boards with similar market capitalizations in the same
industry with securities listed on the OTCBB, ASE, NYSE or NASDAQ.

 

6.17.        Subsequent Equity Sales.  From the date hereof until such time as
no Purchaser holds any of the Preferred Stock, the Company shall be prohibited
from effecting or entering into an agreement to effect any Subsequent Financing
involving a “Variable Rate Transaction” or an “MFN Transaction” (each as defined
below).  The term “Variable Rate Transaction” shall mean a transaction in which
the Company issues or sells any debt or equity securities that are convertible
into, exchangeable or exercisable for, or include the right to receive
additional shares of Common Stock either (A) at a conversion, exercise or
exchange rate or other price that is based upon and/or varies with the trading
prices of or quotations for the shares of Common Stock at any time after the
initial issuance of such debt or equity securities, or (B) with a conversion,

 

14

--------------------------------------------------------------------------------


 

exercise or exchange price that is subject to being reset at some future date
after the initial issuance of such debt or equity security or upon the
occurrence of specified or contingent events directly or indirectly related to
the business of the Company or the market for the Common Stock.  The term “MFN
Transaction” shall mean a transaction in which the Company issues or sells any
securities in a capital raising transaction or series of related transactions
which grants to an investor the right to receive additional shares based upon
future transactions of the Company on terms more favorable than those granted to
such investor in such offering; provided however that any Exempt Issuance shall,
for purposes of this Agreement, not be a MFN Transaction.  Any Purchaser shall
be entitled to obtain injunctive relief against the Company to preclude any such
issuance, which remedy shall be in addition to any right to collect damages. 
Notwithstanding the foregoing, this Section 6.17 shall not apply in respect of
an Exempt Issuance, except that no Variable Rate Transaction or MFN Transaction
shall be an Exempt Issuance.

 

6.18.        Amendment to Articles of Incorporation.  The Company does not
currently have enough shares of Common Stock authorized to satisfy the exercise
of the Warrants or conversion of the Preferred Stock issued hereunder.  Within
90 days after the date of this Agreement, the Company will call a special
meeting of the shareholders of the Company to vote upon an amendment to the
Articles increasing the number of authorized shares of Common Stock from the
current 40,000,000 to 100,000,000 (the “Share Increase Amendment”).  In
addition, the Board of Directors shall propose and submit to the holders of the
Common Stock for approval, an amendment to the Articles that provides
substantially as follows: “The terms and conditions of any rights, options and
warrants approved by the Board of Directors may provide that any or all of such
terms and conditions may be waived or amended only with the consent of the
holders of a designated percentage of a designated class or classes of capital
stock of the Company (or a designated group or groups of holders within such
class or classes, including but not limited to disinterested holders), and the
applicable terms and conditions of any such rights, options or warrants so
conditioned may not be waived or amended absent such consent.”  The proxy
statement describing the Share Increase Amendment will be provided to the
Investor concurrently with its being filed with the Securities and Exchange
Commission.

 

6.19.        Stock Splits.  All forward and reverse stock splits shall effect
all equity and derivative holders proportionately.

 

6.20.        Payment of Due Diligence Expenses.  At Closing, the Company shall
reimburse the Investor Fifteen Thousand Dollars ($15,000.00) for due diligence
expenses.

 

ARTICLE VII
COVENANTS OF THE INVESTOR

 

7.1.          Compliance with Law.  The Investor’s trading activities with
respect to shares of the Company’s Common Stock will be in compliance with all
applicable state and federal securities laws, rules and regulations and rules
and regulations of any public market on which the Company’s Common Stock is
listed.

 

15

--------------------------------------------------------------------------------


 

7.2.          Transfer Restrictions.  The Investor’s acknowledge that (1) the
Preferred Stock, Warrants and Shares have not been registered under the
provisions of the 1933 Act, and may not be transferred unless (A) subsequently
registered thereunder or (B) the Investor shall have delivered to the Company an
opinion of counsel, reasonably satisfactory in form, scope and substance to the
Company, to the effect that the Preferred Stock, Warrants and Shares to be sold
or transferred may be sold or transferred pursuant to an exemption from such
registration; and (2) any sale of the Preferred Stock, Warrants and Shares made
in reliance on Rule 144 promulgated under the 1933 Act may be made only in
accordance with the terms of said Rule and further, if said Rule is not
applicable, any resale of such securities under circumstances in which the
seller, or the person through whom the sale is made, may be deemed to be an
underwriter, as that term is used in the 1933 Act, may require compliance with
some other exemption under the 1933 Act or the rules and regulations of the SEC
thereunder.

 

7.3.          Restrictive Legend.  The Investor acknowledges and agrees that the
Preferred Stock, the Warrants, and, until such time as the Shares have been
registered under the 1933 Act and sold in accordance with an effective
Registration Statement, certificates and other instruments representing any of
the Shares, shall bear a restrictive legend in substantially the following form
(and a stop-transfer order may be placed against transfer of any such
securities):

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A
REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR (2) IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, OR (3) PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT.”

 

7.4.          Amendment to Articles of Incorporation.  Investor hereby agrees to
vote any shares of capital stock that it may own directly or beneficially, for
the Share Increase Amendment referenced in Section 6.18.  Pending adoption of
such Share Increase Amendment, Investor hereby agrees for itself and its
successors and assigns that neither this Section 7.4 or Section 6.18 above, or
any restriction on exercise of the Warrant shall be amended, modified or waived
without the consent of the holders of a majority of the shares of Common Stock
held by Persons who are not Affiliates of the Company, or the Investor or
Affiliates of the Investor. Pending adoption or approval of the Share Increase
Amendment by the Company’s shareholders, the Investor hereby covenants and
agrees that under no circumstances will it seek to convert any Preferred Stock
or, subject to the Company complying with Section 6.18, exercise any of the
Warrants until March 31, 2006.  The Investor acknowledges and agrees that the
shareholders of the Company have no obligation, legal or otherwise, to approve
or adopt the Share Increase Amendment, and the Investor hereby expressly assumes
the risk of any such failure to approve or adopt by the shareholders.

 

16

--------------------------------------------------------------------------------


 

ARTICLE VIII
[INTENTIONALLY OMITTED]

 

ARTICLE IX
[INTENTIONALLY OMITTED]

 

ARTICLE X
TERMINATION

 

If the Funds are released by the Escrow Agent to Investor as a result of the
failure of the Company’s shareholders to approve or adopt the Share Increase
Amendment, the passing of the Outside Date (as defined in the Escrow Agreement)
without approval or adoption of the Share Increase Amendment, or upon the joint
written instructions of the Company and the Investor, then this Agreement shall
terminate automatically and all rights and obligations of the parties hereunder
shall terminate without any liability of either party to the other; provided
however that Investor shall retain the Warrants and the Registration Rights
Agreement shall continue in full force and effect with respect to the Warrants
and Shares issuable upon proper exercise of the Warrants.  If by the Outside
Date, neither the Company nor Barron has provided evidence that the Share
Increase Amendment has been adopted or approved by the Company’s shareholders,
then the Escrow Agent shall be instructed to return the Funds (as defined in the
Escrow Agreement) to the Investor, the Preferred Stock certificates shall be
canceled, and the Company, within five (5) business days after the Outside Date,
shall pay the Investor an amount equal to one percent (1%) of the Funds, or
$20,000, for each thirty (30) day period during which the Funds were held in
Escrow.

 

ARTICLE XI
GENERAL PROVISIONS

 

11.1.        Transaction Costs.  Except as set forth in Section 6.20, each of
the parties shall pay all of its costs and expenses (including attorney fees and
other legal costs and expenses and accountants’ fees and other accounting costs
and expenses) incurred by that party in connection with this Agreement.

 

11.2.        Indemnification.

 

11.2.1      The Investor agrees to indemnify, defend and hold the Company
(following the Closing Date) and its officers, employees directors and
affiliates harmless against and in respect of any and all claims, demands,
losses, costs, expenses, obligations, liabilities or damages, including
interest, penalties and reasonable attorney’s fees, that it or they shall incur
or suffer, which arise out of or result from or relate to any breach of any of
Investor’s representations or warranties in this Agreement or failure by such
Investor to perform with respect to any of its covenants contained in this
Agreement or in any exhibit or other instrument furnished or to be furnished
under this Agreement.

 

11.2.2      The Company agrees to indemnify, defend and hold the Investor
harmless against and in respect of any and all claims, demands, losses, costs,
expenses, obligations, liabilities or damages, including interest, penalties and
reasonable attorney’s fees, that it shall

 

17

--------------------------------------------------------------------------------


 

incur or suffer, which arise out of, result from or relate to any breach of any
of the Company’s representations or warranties in this Agreement or failure by
the Company to perform with respect to any of its covenants contained in this
Agreement or in any exhibit or other instrument furnished or to be furnished
under this Agreement.

 

11.2.3      In no event shall the Company or the Investor be entitled to recover
consequential or punitive damages resulting from a breach or violation of this
Agreement or any exhibits furnished under this Agreement.  In the event of a
breach of this Agreement by the Company, the Investor or the Company shall be
entitled to pursue a remedy of specific performance.  The indemnification by the
Investor or the Company shall be limited to $50,000.00.

 

11.2.4      Notwithstanding any provision of this Agreement to the contrary, and
notwithstanding Section 11.2.2 above, in no event will the Company be liable to
the Investor for any claim, demand, loss, cost, expense, obligation, liability,
or damage arising from, related to, or resulting from the failure of the
Company’s shareholders to approve or adopt the Share Increase Amendment.

 

11.3.        Headings.  The table of contents and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

11.4.        Entire Agreement.  This Agreement (together with the Schedule,
Exhibits, Warrants and documents referred to herein) constitutes the entire
agreement of the parties and supersede all prior agreements and undertakings,
both written and oral, between the parties, or any of them, with respect to the
subject matter hereof.

 

11.5.        Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed to have been given (i) on the date they are
delivered if delivered in person; (ii) on the date initially received if
delivered by facsimile transmission followed by registered or certified mail
confirmation; (iii) on the date delivered by an overnight courier service; or
(iv) on the third business day after it is mailed by registered or certified
mail, return receipt requested with postage and other fees prepaid as follows:

 

If to the Company:

 

Corgenix Medical Corporation

12061 Tejon Street

Westminster, Colorado 80234

Attention: Chief Financial Officer

Facsimile: (303) 252-9212

 

With a copy to:

 

Otten, Johnson, Robinson, Neff & Ragonetti, P.C.

950 17th Street, Suite 1600

Denver, Colorado 80202

 

18

--------------------------------------------------------------------------------


 

Facsimile: (303) 825-6525

Attn:  Robert Attai, Esq.

 

If to the Investor:

 

Barron Partners L.P.

c/o Barron Capital Advisors, LLC

730 Fifth Avenue, 9th Floor

New York, New York 10019

Attn: Andrew Barron Worden

Facsimile: (646) 607-2223

 

With a copy to:

 

John H. Heuberger

DLA Piper Rudnick Gray Cary US LLP

203 North LaSalle Street, Suite 1900

Chicago, Illinois 60601

Facsimile:  (312) 630-5322

 

11.6.        Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party.  Upon such determination that any such term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the extent
possible.

 

11.7.        Binding Effect.  All the terms and provisions of this Agreement
whether so expressed or not, shall be binding upon, inure to the benefit of, and
be enforceable by the parties and their respective administrators, executors,
legal representatives, heirs, successors and assignees.

 

11.8.        Preparation of Agreement.  This Agreement shall not be construed
more strongly against any party regardless of who is responsible for its
preparation.  The parties acknowledge each contributed and is equally
responsible for its preparation.

 

11.9.        Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York, without giving effect to
applicable principles of conflicts of law.

 

11.10.      Jurisdiction.  If any action is brought among the parties with
respect to this Agreement or otherwise, by way of a claim or counterclaim, the
parties agree that in any such action, and on all issues, the parties
irrevocably waive their right to a trial by jury.  In the event suit or action
is brought by any party under this Agreement to enforce any of its terms, or in
any

 

19

--------------------------------------------------------------------------------


 

appeal therefrom, it is agreed that the prevailing party shall be entitled to
reasonable attorneys fees to be fixed by the arbitrator, trial court, and/or
appellate court.

 

11.11.      Preparation and Filing of Securities and Exchange Commission
Filings.  The Investor shall reasonably assist and cooperate with the Company in
the preparation of all filings with the SEC after the Closing Date due after the
Closing Date.

 

11.12.      Further Assurances, Cooperation.  Each party shall, upon reasonable
request by the other party, execute and deliver any additional documents
reasonably necessary or desirable to complete the transactions herein pursuant
to and in the manner contemplated by this Agreement.

 

11.13.      Survival.  The representations, warranties, covenants and agreements
made herein shall survive the Closing of the transaction contemplated hereby.

 

11.14.      Third Parties.  Nothing in this Agreement, whether express or
implied, is intended to confer any rights or remedies under or by reason of this
Agreement on any persons other than the parties hereto and their respective
administrators, executors, legal representatives, heirs, successors and
assigns.  Nothing in this Agreement is intended to relieve or discharge the
obligation or liability of any third persons to any party to this Agreement, nor
shall any provision give any third persons any right of subrogation or action
over or against any party to this Agreement.

 

11.15.      Failure to Indulgence Not Waiver; Remedies Cumulative.  No failure
or delay on the part of any party hereto in the exercise of any right hereunder
shall impair such right or be construed to be a waiver of, or acquiescence in,
any breach of any representation, warranty, covenant or agreement herein, nor
shall any single or partial exercise of any such right preclude other or further
exercise thereof or of any other right.  All rights and remedies existing under
this Agreement are cumulative to, and not exclusive of, any rights or remedies
otherwise available.

 

11.16.      Counterparts.  This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original, but all of which taken
together shall constitute one and the same agreement.  A facsimile transmission
of this signed Agreement shall be legal and binding on all parties hereto.

 

[SIGNATURES ON FOLLOWING PAGE]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Investor and the Company have as of the date first
written above executed this Agreement.

 

THE COMPANY:

 

CORGENIX MEDICAL CORPORATION

 

 

/s/ Douglass T. Simpson

 

By: Douglass T. Simpson

Title: Chief Executive Officer

 

INVESTOR:

 

BARRON PARTNERS LP

 

By:

Barron Capital Advisors, LLC, its General Partner

 

 

 

By:

/s/ Andrew Barron Worden

 

 

 

Andrew Barron Worden

 

 

President

 

21

--------------------------------------------------------------------------------


 

Schedule A

 

NAME AND ADDRESS

 

AMOUNT OF INVESTMENT

 

NUMBER OF SHARES OF
COMMON STOCK INTO
WHICH PREFERRED STOCK
IS CONVERTIBLE

 

NUMBER OF SHARES
UNDERLYING WARRANTS

 

Barron Partners LP
730 Fifth Avenue, 9th Floor
New York, New York 10019
Attn: Andrew Barron Worden

 

$

2,000,000

 

5,714,286

 

15,000,000

 

 

1

--------------------------------------------------------------------------------


 

Schedule 4.3.2 – Capitalization

 

See Attached Schedule

 

1

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Certificate of Designation of Preferences, Rights and Limitations

 

1

--------------------------------------------------------------------------------


 

Exhibit B

 

Registration Rights Agreement

 

1

--------------------------------------------------------------------------------


 

Exhibit C

 

Warrants

 

1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Escrow Agreement

 

1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Lock-Up Agreement

 

2

--------------------------------------------------------------------------------